Citation Nr: 0126174	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1951 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) from a May 1999 RO decision which 
denied a claim for service connection for bilateral hearing 
loss.  In February 2001 the Board remanded this matter to the 
RO to consider the veteran's claim under the Veterans Claims 
Assistance Act of 2000.


REMAND

The Board finds there is a further VA duty to assist the 
veteran with his claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159). 

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure in service.  He served on active 
duty in the Navy form 1951 to 1971, and reportedly during 
that time he primarily was a maintenance worker on aircraft.  
He says that while performing such duties he was subjected to 
aircraft engine noise on a daily basis and had no protective 
gear for his ears until 1963.  His service medical records, 
including the 1971 retirement examination, show no hearing 
loss disability.

Post-service medical records beginning in 1992 show hearing 
loss.

In a May 1995 letter from Alvin Settles, a speech/language 
pathologist at Laurel Bay Schools (U.S. Department of 
Defense), where the veteran was apparently a school teacher 
in the U.S. Civil Service, it was noted that audiometric 
screening for the veteran started "around 1977-78," continued 
on a biannual basis, and showed that the veteran's hearing 
acuity got "continually worse, particularly at the higher 
frequency levels."  The speech/language pathologist opined 
"that this drop at the higher frequencies could possibly be 
related to his years of military service  in working with jet 
aircraft and noise environments."  

A March 1999 VA audiology examination shows a bilateral 
hearing loss disability pursuant to VA standards.  38 C.F.R. 
§ 3.385.  At this examination the veteran gave a history of 
noise exposure in service while perfoming duties in aircraft 
maintenance and from guns aboard ship.

In the judgment of the Board, the RO should attempt to obtain 
records from the Laurel Bay Schools, pertaining to the 
biannual audiometric screening the veteran underwent starting 
in 1977 or 1978.  Also, as it is unclear whether the 
veteran's current bilateral hearing loss is related to his 
noise exposure during service, and whether he had any other 
noise exposure subsequent to service, the veteran should be 
scheduled for a VA examination to determine the etiology of 
his bilateral hearing loss.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain 
copies of all contemporaneously recorded 
medical records of the veteran's reported 
hearing evaluations at Laurel Bay Schools 
during and after 1977.  If such records 
do not exist, an explanation should be 
provided.  

2.  The RO should give the veteran 
another opportunity to identify (names, 
locations, dates) all medical providers 
who examined or treated him for hearing 
loss after service, especially between 
1971 and 1992.  The RO should then 
attempt to obtain copies of the related 
medical records which are not already on 
file.

3.  The RO should then have the veteran 
undergo an examination to determine the 
nature and etiology of his bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
The examiner should take a detailed 
history of the veteran's exposure to 
noise or acoustic trauma before, during, 
and after service.  On the basis of 
historical medical evidence, examination 
findings, and medical principles, the 
examiner should give a medical opinion, 
with full rationale, as to the date on 
which the veteran's hearing loss first 
became manifest, and the etiology of the 
hearing loss, including whether it is 
related to noise exposure in service.  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the claim is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


